DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15, 16 and 18-23 are objected to because of the following typographical error:  in claim 15, line 3, after “comprises”, it appears that the term “sliding”, or the like, is missing.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “bone fusion device” (i.e., device or means for fusing bone) in claims 1 and 12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-16 and 18 and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over McLean (2017/0325969; cited by Applicant) in view of Thornhill et al. (“Thornhill”; 6,019,765).
Regarding claim 1, McLean discloses a bone fusion system (10; Fig. 1) for inserting material into a bone fusion device (14) in a desired location (see, e.g., para. 0004), the system comprising: a bone fusion device (14); and a delivery apparatus (10; Figs. 1 and 2) for use in a bone fusion system (see, e.g., para. 0004). The delivery apparatus comprises a docking rod (22; Fig. 1), an elongated hollow shaft (12) leading to an exit aperture at a distal end of the hollow shaft. The deliver member comprises a funneling chamber having a narrow end proximate the elongated hollow shaft (Fig. 1), wherein the elongated hollow shaft provides a path from the funneling chamber to the exit aperture. 
McLean does not disclose a threaded chamber end opposite the narrow end. 
Thornhill teaches that a funneling chamber/shaft (102; Fig. 2) can be provided with threads (130; Fig. 3) to conveniently and securely engage a device (126, 114, 122, 108; Fig. 2) to push material therethrough (see, e.g., Fig. 2 and col. 1, line 60 - col. 2, line 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the tunneling chamber of McLean with a threaded chamber end, in view of Thornhill, to conveniently and securely engage a device to push material therethrough.
Regarding claim 2, the bone fusion device (14) has a body with one or more device channels (32; Fig. 2), a positioning element (e.g., end wall) having a positioning aperture (e.g. 30) and one or more extendable tabs (e.g., bone engaging expandable portion allowing tabs to be extended (Fig. 2 and paras. 0009 and 0010))
Regarding claim 3, the docking rod (22) of McLean detachably couples with the shaft (12) by sliding through the one or more coupling hoops (para. 0014).
Regarding claim 4, the delivery member includes a handle (e.g., the surface of (12) which is capable of being grasped by a user) having a handle channel (12a; Fig. 2) that aligns with an axis of the coupling hoops, and further wherein the delivery member detachably couples with the docking rod by sliding the docking rod into the handle channel (see Fig. 2 and para. 0014).
Regarding claim 5, when the rod (22) is coupled to the bone fusion device, fully inserted in to the handle channel and positioned through the coupling hoops, the exit aperture aligns with the one of the device channels (para. 0014).
Regarding claim 12, the associated method is disclosed including providing a bone fusion device (14; supra), detachably coupling the docking rod (22) by positioning a tip of the docking rod within the positioning aperture (32); and detachably coupling a delivery member 12 to the docking rod (para. 0014). The funneling member of the combination includes a threaded chamber end (supra).
Regarding claim 13, the bone fusion device (14) has a body with one or more device channels (32; Fig. 2), a positioning element (e.g., end wall) having a positioning aperture (e.g. 30) and one or more extendable tabs (e.g., bone engaging expandable portion allowing tabs to be extended (Fig. 2 and paras. 0009 and 0010))
Regarding claim 14, the docking rod (22) of McLean detachably couples with the shaft (12) by sliding through the one or more coupling hoops (para. 0014).
Regarding claim 15, the delivery member includes a handle (e.g., the surface of (12) which is capable of being grasped by a user) having a handle channel (12a; Fig. 2) that aligns with an axis of the coupling hoops, and further wherein the delivery member detachably couples with the docking rod by sliding the docking rod into the handle channel (see Fig. 2 and para. 0014).
Regarding claim 16, when the rod (22) is coupled to the bone fusion device, fully inserted in to the handle channel and positioned through the coupling hoops, the exit aperture aligns with the one of the device channels (para. 0014).
	Regarding claim 18, bone graft is pushed through the funneling chamber (18) and out the exit aperture of the elongated shaft (12) into a channel (32) of the implant (McLean, para. 0010).
	Regarding claim 24, all of the claimed elements are discussed above with regard to claim 1 (supra).
Regarding claim 25, the docking rod (22) of McLean detachably couples with the shaft (12) by sliding through the one or more coupling hoops (para. 0014).
	Regarding claim 26, the exit aperture is defined by a cross-sectional cutout of a tip of the hollow shaft, wherein the cutout (the resulting opening) extends parallel to a direction of a path provided by the shaft (i.e., lengthwise).
Regarding claim 27, the docking rod detachably couples with the handle by sliding into the handle channel of the handle such that the docking rod is concurrently positioned through the coupling hoops and the handle channel (para. 0014).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-16 and 18-27 and 31, as best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,213,321.
The aforementioned claims and the claims of the issued patent are directed to the substantially same invention of a bone fusion system comprising a bone fusion device and delivery apparatus comprising a docking rod and a delivery member having a hollow tube. Other details are further claimed including coupling hoops, a handle channel, and various plungers including rigid and flexible plungers. Where differences exist, the claims of the issued patent recite more elements (e.g., claiming details regarding the bone fusion device in independent claims 1 and 11 of the issued patent, and claiming the handle in claim 22 of the issued patent). Thus, the difference between the claims of the present application and the issued patent claims is that the patent claims include more elements and are more specific. Thus, the invention of the patent claims are in effect a "species" of the "generic" invention of the application claims. It has been held that the generic invention is "anticipated" by the "species". See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claim is are anticipated by the patent claims, they are not patentably distinct from the patent claims.
The claims of the present application and the issued patent generally correspond as follows:
Application 16/239,882
U.S. Pat. No. 10,213,321
1-5
1-5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
13
15
14
16
15
18
16
19
17
20
18
21
19
22
20
23
21
24
22
25
23
26
24
27
25
31
9, 10




Response to Arguments
Applicant’s arguments filed 08 December 2020 have been fully considered.
The various objections and rejections under 112 have been overcome by Applicant’s amendment filed 08 December 2020. However, a new objection is noted above.
Applicant’s cancelation of claims 28-30 renders moot the rejection of claim 31 under 35 U.S.C. 102(a)(2) over Carignan et al. (6,319,257).
The rejection based on McLean (2017/0325969) in view of Kleiner et al. (2015/0148907) is moot in view of the new ground of rejection of McLean et al. in view of Thornhill et al. (6,019,765), as set forth above. It is noted that McLean is still relied upon for its teachings, which are not disputed, but is modified in view of Thornhill et al. herein.
Examiner acknowledges that Applicant is filing a terminal disclaimer to overcome the double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773